Citation Nr: 0802446	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-33 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of cholecystectomy and duodenal jejunostomy. 

2.  Whether new and material evidence has been submitted for 
the claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine. 

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran had active military service from August 1966 to 
August 1969.  He has also served in North Carolina Army 
National Guard from February 1979 to January 1997.  The 
veteran served multiple periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA), 
including an unverified period of ACDUTRA in June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2004, February 2004, and January 2005 
rating decisions by the Winston-Salem, North Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In a January 2004 rating decision, the RO deferred the 
veteran's claim for entitlement to service connection for 
lumbar spine degenerative disc disease and assigned a 30 
percent rating for residuals of cholecystectomy and duodenal 
jejunostomy, effective May 8, 2003.  In a February 2004 
rating decision, the RO denied service connection for 
degenerative disc disease of the lumbar spine.  

In a January 2005 rating decision, the RO continued the 
assigned 30 percent rating for the veteran's digestive system 
disability and indicated that new and material evidence had 
not been submitted to reopen the claim for service connection 
for degenerative disc disease of the lumbar spine. 

Thereafter, the veteran perfected an appeal as to the 
evaluation assigned for his service-connected digestive 
system disability as well as the denial to reopen his claim 
for service connection for degenerative joint disease of the 
lumbar spine.

The Board points out that, after the issuance of the 
September 2005 statement of the case (SOC), the veteran 
submitted to the RO copies of a divorce settlement.  In 
addition, VA treatment records dated from November 2005 to 
June 2006 and VA examination reports dated in October 2006 
were associated with the record.  After reviewing the 
evidence, the Board finds that it may proceed without 
remanding the claim to the RO because this additional 
evidence is not pertinent to the claims currently on appeal.  
Furthermore, VA treatment notes dated in November 2005 and 
May 2006 contain the identical information concerning 
treatment for GERD that the RO has already considered in the 
May 2005 SOC.  See 38 C.F.R. §§ 19.3, 19.37 (2007).

Although on his substantive appeal, the veteran had requested 
a personal hearing before a member of the Board, he withdrew 
his request in writing in February 2007.

The issue of service connection for degenerative disc disease 
of the lumbar spine addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Residuals of cholecystectomy and duodenal jejunostomy are 
under good control with medication and are not manifested by 
anemia, weight loss, or incapacitating episodes lasting 10 
days or more.

3.  In an August 1997 rating decision, the RO most recently 
denied the veteran's claim for service connection for a back 
condition; although notified of the denial, the veteran did 
not initiate an appeal.

4.  New evidence associated with the claims file since the 
August 1997 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for degenerative disc disease of the 
lumbar spine, and raises a reasonable possibility of 
substantiating the claim for service connection for 
degenerative disc disease of the lumbar spine.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for residuals of cholecystectomy and duodenal 
jejunostomy have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.114, 
Diagnostic Codes 7318-7305 (2007).

2.  The August 1997 RO rating decision that denied the 
veteran's claim for service connection for a back condition 
is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2007).

3.  As evidence received since the RO's August 1997 denial is 
new and material, the criteria for reopening the veteran's 
claim for service connection for degenerative disc disease of 
the lumbar spine are met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's petition to reopen his claim for 
service connection for a lumbar spine disability and a claim 
for an increased evaluation for his service-connected 
digestive system disability were received in June 2003.  He 
was notified of the provisions of the VCAA by the RO in 
correspondence dated in June 2003, March 2004, and June 2005.  
These letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claims, identified the veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
requested that the veteran send in any evidence in his 
possession that would support his claims.  Thereafter, the 
claims were reviewed and a statement of the case was issued 
in September 2005.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

As this claim has been reopened, the specific notice 
concerning matters addressed in Kent v. Nicholson, 20 Vet. 
App. 1 (2006) is not required in this case.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His active and reserve service medical records, service 
personnel records, private treatment records, and all 
relevant VA treatment records pertaining to his claimed 
lumbar spine disability and service-connected have been 
obtained and associated with his claims file.  He has also 
been provided with VA medical examinations to assess the 
current state of his digestive system and lumbar spine 
disabilities.

In a March 2004 report, the Social Security Administration 
(SSA) indicated that the records associated with the 
veteran's claim for disability benefits were not located 
after an exhaustive and comprehensive search.  The Board 
finds that further attempts to obtain additional evidence 
would be futile.  The available medical evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.  

Increased Evaluation - Digestive Disability

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

In this case, the veteran currently assigned a 30 percent 
rating for his service-connected residuals of cholecystectomy 
and duodenal jejunostomy pursuant to 38 C.F.R. § 4.114, 
Diagnostic Codes 7318-7305 (2007).

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  See 38 C.F.R. § 4.27 (2007).  The hyphenated 
diagnostic code in this case indicates that removal of the 
gall bladder under Diagnostic Code 7318 is the service-
connected disorder, and duodenal ulcer under Diagnostic Code 
7305 is a residual condition.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.114 (2007).


7305  Ulcer, duodenal:
Ratin
g
Severe; pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health
60
Moderately severe; less than severe but with impairment 
of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times a year
40
Moderate; recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or 
with continuous moderate manifestations
20
Mild; with recurring symptoms once or twice yearly
10
38 C.F.R. § 4.114, Diagnostic Code 7305 (2007)

7318  Gall bladder, removal of:
Ratin
g
With severe symptoms
30
With mild symptoms
10
Nonsymptomatic
0
38 C.F.R. § 4.114, Diagnostic Code 7813 (2007).

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of a rating in 
excess of 30 percent for the veteran's residuals of 
cholecystectomy and duodenal jejunostomy.

VA outpatient treatment records include a March 2003 record 
noting the veteran's weight as 220 pounds.  A May 2003 VA 
treatment note indicated that esophagogastroduodenoscopy 
(EGD) test results showed gastritis.  The veteran's weight 
was recorded as 223 pounds.

In an October 2003 VA examination report, the veteran 
complained of vomiting yellow gastric fluid twice a week, 
epigastric pain, and postprandial diarrhea with a frequency 
of two to three times a week.  It was noted that the veteran 
did not have recent hematemesis, undue fatigue, circulatory 
disturbances, or weight loss.  Physical examination findings 
were noted as generally soft abdomen, no masses, quiet bowel 
sounds, and no apparent tenderness.  The examiner diagnosed 
status post intestinal obstruction with jejunostomy with 
residuals as well as status post cholecystectomy with 
residuals. 

An April 2004 VA treatment record reflected a past medical 
history of GERD and ulcer.  The veteran stated that his 
current medication, omeprazole, did not work,  and that in 
the past, his symptoms were controlled by Prevacid.  The 
examiner increased the omeprazole dose.  The veteran related 
that he was on a diet, but it was noted that he had gained 
four pounds.  A statement by a VA pharmacist was to the 
effect that he informed the veteran that laboratory studies 
revealed an elevated glucose level.  No other abnormal 
laboratory studies were noted.  

In an October 2004 VA stomach examination report, the veteran 
complained of vomiting occasionally, diarrhea, lower 
abdominal pain, epigastric burning pain, and constipation.  
It was noted that the veteran did not have melena, 
hematemesis, signs of anemia, circulatory disturbances, or 
weight loss.  Physical examination findings were noted ulcer 
disease of the duodenum and some epigastric tenderness.  The 
diagnosis was chronic duodenal ulcer disease.  

In an October 2004 VA digestive system examination report, 
the veteran complained of diarrhea, constipation, and having 
a sour or bitter taste in his mouth.  It was noted that the 
veteran did not have problems with vomiting or weight loss.  
Physical examination findings were noted as some tenderness 
of the epigastrium, no masses felt, and normal bowel sounds.  
The examiner diagnosed cholecystitis with remote gallstones 
and status post cholecystectomy with residuals. 

VA outpatient treatment records dated in April 2005 noted 
complaints of constipation alternating with diarrhea, with 
lower abdominal pain, nausea and vomiting.  The pain was not 
post-prandial and did not improve with bowel movements.  
Examination of the abdomen revealed diffuse tenderness with 
no rebound, positive bowel sounds, and no rush or high pitch.  
It was suggested that a barium enema be obtained to rule out 
diverticular disease.  Additional notes indicated that it was 
performed April 12.  In a July 2005 VA treatment record, it 
was noted that the results of the  April 12 testing was of 
record.  The examiner diagnosed GERD and ulcer.  The veteran 
weighed 232 pounds.  It was noted that 209 pounds was his 
ideal weight.  Laboratory studies noted that his hemoglobin 
and hematocrit were in the normal range.  There was no 
mention of anemia.  

The Board notes that the veteran is already receiving the 
maximum schedular evaluation of 30 percent under for 
Diagnostic Code 7813 for the cholecystectomy and duodenal 
jejunostomy residuals.  In addition, medical evidence simply 
does not show any objective evidence of weight loss, anemia, 
recurrent hematemesis, or melena.  While the veteran does 
complain of occasional vomiting, abdominal pain, 
constipation, and diarrhea, the Board notes that findings of 
moderately severe ulcer disease with impairment of health 
manifested by anemia and weight loss or with recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year are not shown in the 
evidence of record, so as to warrant a rating in excess of 30 
percent under Diagnostic Code 7305.

For all the foregoing reasons, the veteran's claim for 
entitlement to a rating in excess of 30 percent for residuals 
of cholecystectomy and duodenal jejunostomy must be denied.  
The Board has considered staged ratings, under Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), but 
concludes that they are not warranted.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected digestive disability that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Consequently, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

New and Material Evidence

In March 1997, the veteran filed a claim for service 
connection for a back condition. 

In an August 1997 rating decision, the RO denied the 
veteran's claim, noting that evidence failed to establish any 
relationship between the veteran's back condition and his 
service-connected residuals of cholecystectomy and duodenal 
jejunostomy.  Evidence of record included the veteran's 
active service medical records; statements from the veteran; 
private treatment records; VA examination reports dated in 
April 1970, March 1973, March 1976, and April 1997; and VA 
outpatient and inpatient treatment records dated from August 
1971 to March 1997.

Although notified of the August 1997 denial, the veteran did 
not initiate an appeal of this determination.  As such, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The veteran attempted to reopen his claim for service 
connection for a lumbar spine disability in June 2003.  This 
appeal arises from the RO's February 2004 denial of the 
veteran's claim for service connection for lumbar spine 
degenerative disc disease.  In a March 2004 statement, the 
veteran requested that the RO reconsider its February 2004 
denial.  Thereafter, in a January 2005 rating decision, the 
RO denied reopening the veteran's claim for service 
connection for lumbar spine degenerative disc disease.

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2007).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the August 1997 RO rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the August 1997 
denial includes statements from the veteran; National Guard 
service medical records; service personnel records; National 
Guard personnel records; a June 1995 medical record from 
Womack Army Medical Center; a June 1995 Statement of Medical 
Examination and Duty Status; two sworn statements dated in 
June 1995; an October 2003 VA spine examination report; 
private treatment records dated from March 1982 to July 1989; 
VA treatment records dated from 1998 to 2006; private 
treatment records dated from October 2002 to September 2003; 
private treatment records dated in January 2004; and a 
December 2004 private physician statement.

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the August 1997 
decision, and is not cumulative or duplicative of evidence 
previously considered.  This evidence is "material", as it 
constitutes evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, i.e., the existence of a 
back injury during an unverified period of ACDUTRA as well as 
the existence of a current lumbar spine disability.  
Consequently, this evidence raises a reasonable possibility 
of substantiating the veteran's claim for service connection 
for lumbar spine degenerative disc disease.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
lumbar spine degenerative disc disease is met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of cholecystectomy and duodenal jejunostomy is denied.

To the limited extent that new and material evidence to 
reopen the claim for service connection for degenerative disc 
disease of the lumbar spine has been received, the appeal is 
granted.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service 
connection for degenerative disc disease of the lumbar spine 
is warranted.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the veteran by correspondence dated 
in June 2003, March 2004, June 2005, and March 2006.

Where, as here, the RO finds no new and material evidence to 
reopen and the Board, thereafter, finds that such new and 
material evidence has in fact been received (thus reopening 
the claim), then the case must be remanded to the RO for a de 
novo review of the entire record unless there would be no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, once a claim has been reopened, the 
statutory duty to assist arises.  See Anderson v. Brown, 9 
Vet. App. 542, 546 (1996).  After undertaking any development 
deemed necessary, the claim for service connection for 
degenerative disc disease of the lumbar spine should be 
adjudicated on the merits.

The veteran contends that he currently suffers from residuals 
of degenerative disc disease of the lumbar spine that were 
aggravated during a period of ACDUTRA during June 1995.  

Reserve service personnel records indicate that the veteran 
served in the North Carolina Army National Guard from 
February 1979 to January 1997.  However, an Army National 
Guard Retirement Points Statement - Supplemental Detailed 
Report prepared in March 1995 only reflects the periods of 
ACDUTRA and INACDUTRA served by the veteran through March 
1995.  An additional Army National Guard Retirement Points 
Statement reflects that the veteran accrued 52 active duty 
points during the time period from February 14, 1995 to 
February 13, 1996.  The veteran has provided evidence showing 
that he had a period of ACDUTRA in June 1995.   Medical 
records from Womack Army Medical Center also indicate that 
the veteran was treated for low back strain in June 1995.  

On remand, dates of service for Army National Guard ACDUTRA 
must be verified and any additional National Guard service 
medical records must be obtained.  The Board notes that the 
veteran's claims file contains reserve service medical 
records dated in August 1995 that reflect periodic 
examination reports with findings of a normal spine as well 
as a medical history report with complaints of recurrent back 
pain.  However, in order to ensure completeness of the 
evidentiary record, the RO should verify the veteran's duty 
status during the period of service in June 1995 and obtain 
any outstanding service medical records for that period.

Private treatment dated prior to June 1995 note occupational 
injury to the low back and motor vehicle accidents, 
sustaining some injuries to the back.

In a June 1995 Statement of Medical Examination and Duty 
Status, it was noted that the veteran was lifting medal boxes 
onto a truck and complained of back pains immediately.  A 
medical opinion in the report indicated that the accident was 
incurred in the line of duty.  A Unit Member notated that the 
veteran was present for duty and was on active duty for 
training during the time of the accident.  Additional medical 
records from Womack Army Medical Center also indicate that 
the veteran was treated for lower back strain in June 1995.  

VA will provide a medical examination when necessary to 
decide the claim, and an examination is necessary if the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current diagnosed disability, or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, and indicates that the claimed disability may be 
associated with the established event, injury, or disease in 
service.  See 38 C.F.R. § 3.159 (2007).
While the veteran was afforded a VA spine examination in 
October 2003, no opinion was offered as to whether his 
current lumbar spine disability underwent an increase in 
severity beyond the natural course of the disorder during his 
period of service in June 1995.  As such, the Board finds 
that further evaluation is warranted to determine whether any 
chronic spine disability was aggravated during his period of 
ACDUTRA in June 1995.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 
(2007).

In view of the foregoing, the matter on appeal is REMANDED 
for the following actions:

1. The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
lumbar spine disability.  After the 
veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

2.  The AMC/RO should contact National 
Personnel Records Center (NPRC) and any 
other available sources of information, 
including the veteran's last reserve 
station and/or Womack Army Medical 
Center, to obtain any additional service 
medical records associated with the 
veteran's military reserve service and to 
verify his duty status during the period 
of service in June 1995.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, the 
veteran should be scheduled for a VA 
orthopedic examination for an opinion as 
to the whether there is at least a 50 
percent probability or greater (at least 
as likely as not) that his current 
claimed lumbar spine disability was 
incurred or aggravated as a result of an 
injury during any period of active duty 
for training (ACDUTRA).  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  In 
rendering an opinion, the physician 
should cite to specific documented events 
in the service medical records, including 
a June 1995 back injury.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


